DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
	Applicant’s arguments with respect to Claims 1 and 4 as amended have been considered but are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Applicant amended claim 1 to add to the method the limitation of a mold cavity having a lower end and an upper end and that the first material settles in the lower end of the mold cavity and that the second material settles over the first material and extends to the upper end of the mold cavity whereby the rearward stiff foam portion is developed from the first material and a forward flexible portion is developed form the second material
	Claim 14 is amended such that an integral parting line extends from the upper edge of the forward flexible portion to the lower edge.
	Claims 4 and 20 are amended such that the first and second support sleeves are coupled only with the rearward stiff portion after cooling. Claims 2 and 18 amended to have sequential injecting of first and second materials. New claim 21 added.
	Applicant argues that the reference used for the 35 U.S.C. § 102 (b)  rejection, Ichikawa (JP2002096341), has the first and second materials into the mold in a side-by-side manner and with the use of a film and does not allow the first material injected into the upper end to settle in the lower end of the mold cavity and the injected second material to settle over the first material and to extend to the upper end of the mold cavity. 
	Applicant additionally argues that the claimed support sleeves are not met by the mounting grooves of the mold of Ishikawa and that the stay unit of Ishikawa is not a separate structure and not separately assembled with sleeves after removal of the headrest from the mold as recited by claims 4 and 5.
	Examiner has provided new grounds of rejection necessitated by these amendments.
	Applicant also amended claims 5, 14 and 20 amended to remove informalities. Therefore, the objections to these claims are withdrawn.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

1.	Claim(s) 14 and 16-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ishikawa (JP2002096341A, cited in IDS, with English machine translation).
	Regarding Claim 14, Ishikawa discloses a method of making a vehicle headrest (paragraph [0001]) comprising:
	connecting first and second molds to form a mold cavity (Fig. 2 paragraph [0013] split molds – 1a 1b cavity – C); 
	injecting a first material with a first density into the mold cavity (Fig 3; paragraph [0008] foamed portion – 6a)
	injecting a second material with a second density into the mold cavity (Fig. 3 paragraphs [0008] [0009] foamed portion – 6b having different hardnesses…; ….difference in hardness between the head side and the rear side is made by adjusting the change in the density….); and 
	allowing the first and second materials to develop an integrally formed headrest (Fig. 3 paragraph [0008] foamed portions – 6a and 6b having different hardnesses are directly coupled to each other at the upper portion….).
with:
	 a forward flexible foam portion defining opposite upper and lower edges (Fig. 3 paragraph [0016]…soft foam – 6b is injected …into the head side cavity portion – 11); and
	 a rearward stiff foam portion being directly connected with the forward flexible foam portion (Fig. 3 paragraph [0016] …a foam harder than the foam – 6b is injected into the base side cavity portion – 16) along an integral parting line therebetween (paragraph [0016] bare headrest (different foam hardness integrated product) is formed by integrating the soft foam – 6b on the head side and the hard foam – 6a…) and this extends from the upper edge of the forward flexible portion to the lower edge thereof (Fig. 3 paragraph [0019] film – 2 ...divided into upper and lower parts interposed in the center...)

	Regarding Claim 16, Ishikawa discloses all the limitations of Claim 14, and further discloses the forward flexible foam portion is formed by the second material of the second density (Fig. 2 paragraph [0016] soft foam – 6b is injected from the injection groove – 12 into the head side cavity portion – 11).

	Regarding Claim 17, Ishikawa discloses all the limitations of Claim 14, and further discloses the rearward stiff foam portion is formed by the first material of the first density (Fig. 2 paragraph [0016] while a foam harder than the foam – 6b is injected into the base side cavity portion – 16).

	Regarding Claim 18, Ishikawa discloses all the limitations of Claim 14, and further discloses that the step of injecting a first material and injecting a second material further comprises:
	extending an injection blade having first and second pour channels into the mold cavity (Figs 1,  2, 3 paragraph [0013] mounting groove – 13 and injection grooves – 12 and 17  of the foaming raw material – 5) 
	 and sequentially injecting the first material and the second material (Fig. 3 paragraph [0016] ..or the base-side foaming raw material – 5a is injected and filled first).

	Regarding Claim 19,  Ishikawa discloses all the limitations of Claim 14, and further discloses 
	inserting a first injection blade into the mold cavity to inject the first material; and 	subsequently inserting a second injection blade into the mold cavity (Figs 2, 3 paragraph [0016] foaming raw materials – 5 are injected into the respective partitioned cavity portions – 11 and 16)  to inject the second material (Fig.2 paragraph [0016] or the base-side foaming raw material – 5a is injected and filled first).

Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1. 	Claims 1-3 and 6-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishikawa (JP2002096341A with machine translation from IDS) in two different embodiments, of record in view of Busch (CA 1,281,866 C).
	Regarding Claim 1, Ishikawa discloses a method of making a vehicle headrest in one embodiment (paragraph [0001]) comprising:
	connecting first and second molds to form a mold cavity (Fig. 2 paragraph [0013] split molds – 1a 1b cavity – C) 
	injecting a first material with a first density into the mold cavity (Fig 3; paragraph [0008] foamed portion – 6a)
	injecting a second material with a second density into the mold cavity (Fig. 3 paragraphs [0008] [0009] foamed portion – 6b  having different hardnesses…; ….difference in hardness between the head side and the rear side is made by adjusting the change in the density….); and 
	allowing the first and second materials to develop an integrally formed headrest (Fig. 3 paragraph [0008] foamed portions – 6a and 6b having different hardnesses are directly coupled to each other at the upper portion….) having a rearward stiff foam portion developed from the first material and a forward flexible portion developed from the second material (Figs 1, 3 paragraph [0008] foamed portion – 6b that hits the head is formed of a material that is softer than the foamed portion – 6a at the base (vehicle rear side) 
	However, the one embodiment of Ishikawa discloses that the first and second materials are injected into the mold cavity in a side-by-side manner (Fig.3) and not in an upper and lower end manner.
	Ishikawa in a different embodiment discloses a method of making an armrest (Fig. 8 paragraph [0018] applicable to naked foams for armrests that have no skin as an integrated foam product with different hardness. In this method, here initially a first material with a first density is injected with a first density into the mold cavity through the upper end to settle in the lower end of the mold cavity (Figs. 6, 7 paragraph [0024] foaming raw material – 5a ...is injected into the lower cavity portion  – 11 and through the hole of a perforated film – 24 film - 2). See figure 8 below:
			
    PNG
    media_image1.png
    519
    450
    media_image1.png
    Greyscale

		
	It would have been obvious to combine the embodiments Ishikawa because the upper/lower configuration allows the first material to be injected into the mold so that this material is foamed and given time to cure prior to the second material being injected to allow for some curing progress (paragraph [0024])
However, Ishikawa in both embodiments has a film dividing the different foaming materials with some possibility of the two materials directly in contact (paragraphs [0019] [[0024]) and does not disclose that the second material is injected through the upper end to settle over the first material. 
Busch discloses a process for the production moldings and cushions of different elasticity or hardness from at least two liquid foaming materials which are introduced into a mold cavity and left to react to form a molding having zones of different elasticity or hardness before removal (p. 2 ll. 5-13). 
Busch further discloses that this process comprises a first material with a first density into the mold cavity (Fig. 1 p. 2 ll. 9-11) through the upper end to settle in the lower end of the mold cavity (Fig. 1 p. 2 ll. 13-15 & p. 4 ll. 15-16) and 
Injecting a second material with a second density into the mold cavity through the upper end to settle over the first material (Fig. 2, 4  p. 3 ll. 15-25 said second mixture is so advanced in its expansion that by the time it contacts said first mixture, said second mixture already has a lower density than said first mixture) and to extend to the upper end of the mold cavity (Fig. 2, 3 p. 7 ll. 28-32 by means of two mixing heads – 20, 21, the reaction mixture forming the harder foam is introduced on the first reaction mixture already present in the side web regions – 13, 14 at the same time as the seat region 15 is being filled by the mixing heads – 18, 19). See Figures 1-3 below:

		
    PNG
    media_image2.png
    726
    1022
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiments Ishikawa with Busch whereby a method of making a vehicle headrest restraint comprising a first and second molds with the injecting a first and second material with a first  and second density, respectively with an embodiment of an upper and lower end would also disclose that the first and second material would contact each other without any intervening film as taught by Busch. 
	This would be an advantageous process because the course of the process is made largely independent of the state of the first reaction mixture at the moment it is contacted by the second (p. 3 ll. 30-36).
	
	Regarding Claim 2, the combination of the two embodiments of Ishikawa and Busch disclose all the limitations of Claim 1, and Ishikawa further discloses that the step of injecting a first material and injecting a second material further comprises:
	extending an injection blade having first and second pour channels into the mold cavity (Figs 1,  2, 3 paragraph [0013] mounting groove – 13 and injection grooves – 12 and 17  of the foaming raw material – 5) 
	while Busch discloses sequentially injecting the first material and the second material (p. 7 l. 32 – p. 8 l. 4).
One with ordinary skill in the art would have used the process of Busch with Ishikawa because that way the second mixture is so advanced in its expansion that by the time it contacts the first mixture, it already has a lower density than the first mixture (abs). 

Regarding Claim 3, the combination of Ishikawa and Busch disclose all the limitations of Claim 1, and Ishikawa further discloses inserting a first injection blade (Figs. 2, 3 paragraph [0021] nozzle – 91 for the foaming raw material – 5  is injected using the hole – 23)   into the mold cavity  to inject the first material (Fig. 2 and 3  paragraphs [0013] [0016] injection groove – 12; liquid foaming raw material – 5b…is injected  from the injection groove – 12); and subsequently inserting a second injection blade (Fig. 2 paragraph [0013] injection groove – 17) into the mold cavity to inject the second material (Figs 2, 3 paragraph [0016] liquid foaming raw material – 5a….injected through the injection groove – 17).

	Regarding Claim 6, the combination of Ishikawa and Busch disclose all the limitations of Claim 1, and Ishikawa further discloses connecting the integrally formed headrest with a vehicle seat (paragraph [0008] vehicle rear side of headrest).

	Regarding Claims 7 and 8, the combination of Ishikawa and Busch disclose all the limitations of Claim 1, and further discloses that the step of allowing the first and second materials further comprises:
	causing at least one of the first material and the second material to cure as a foam-like substrate 
	allowing at least one of the first material and the second material to cool as a foam-like substrate (paragraph [0017] after molding, finally a cooling and solidifying process is performed…).

	Regarding Claims 9 and 10, the combination of Ishikawa and Busch disclose all the limitations of Claim 1, and Ishikawa further discloses that the steps of injecting a first material with a first density into the mold cavity and injecting a second material with a second density into the mold cavity result in the integrally formed headrest (Fig.2 paragraph [0016] different foaming raw materials – 5 are injected into the respective partitioned cavity portions – 11 and 16) including: 
a forward flexible foam portion defining opposite upper and lower edges (Fig. 2 paragraph [0016] liquid foaming raw material – 5b….forms a soft foam – 6b is injected into the head side cavity portion – 11 see also paragraph [0008] foamed portion – 6b that hits the head is formed of a material that is softer than the foamed portion – 6a at the base (vehicle rear side )); and
	the rearward stiff foam portion being directly connected with the forward flexible foam portion (Fig. 2 paragraph [0016] a foam harder than the foam – 6b is injected into the base side cavity portion – 16)  along an integral parting line therebetween (paragraph [0016] bare headrest (different foam hardness integrated product) is formed by integrating the soft foam – 6b on the head side and the hard foam – 6a on the base side with the film – 2 interposed therebetween). 
	This is also disclosed as along an entirety of the integral parting line therebetween, the integral parting line extending from the upper edge of the forward flexible portion to the lower edge thereof (paragraph [0008] both foam portions – 6a and 6b are formed integrally by taking in the film – 2 and using the film – 2 as the boundary surface – K to form a bare headrest foam product – See Fig 3 below).

			
    PNG
    media_image3.png
    529
    464
    media_image3.png
    Greyscale

	
	Regarding Claim 11, the combination of Ishikawa and Busch disclose all the limitations of Claim 9, and Ishikawa further discloses the forward flexible foam portion is of the second density (Fig. 2 paragraph [0016] soft foam – 6b is injected from the injection groove – 12 into the head side cavity portion – 11).

	Regarding Claim 12, the combination of Ishikawa and Busch disclose all the limitations of Claim 9, and Ishikawa further discloses the rearward stiff foam portion of the first density (Fig. 2 paragraph [0016] while a foam harder than the foam – 6b is injected into the base side cavity portion – 16).

	Regarding Claim 13, the combination of Ishikawa and Busch disclose all the limitations of Claim 1, and Ishikawa further discloses the first density is greater than the second density (paragraph [0009] the difference in hardness between the head side and the rear side of the vehicle is made by adjusting the change in the density).

2.	Claim 4 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishikawa (JP2002096341A with machine translation from IDS) in two different embodiments referred to as Ishikawa '341, of record in view of Busch (CA 1,281,866 C) as applied to claim 1 above, and further in view of Ishikawa (JP2002120237A with machine translation from IDS), referred to as Ishikawa '237.
	Regarding Claim 4, the combination of Ishikawa ‘341 and Busch disclose all the limitations of claim 1 and Ishikawa ‘341 further discloses the placing first and second support sleeves in first mold prior to connecting the first and second molds  (Fig. 1 paragraph [0013] mold dividing surface – 10 around the cavity portions – 11 and 16 is provided with the mounting groove – 13 of the insert – 3…), the first and second support sleeves being coupled with the integrally formed headrest after cooling (Fig. 4 integrally form the foams – 6a, 6b the desired bare headrest is completed by removing the mold after cooling and solidifying).
However, Ishikawa ‘341 does not disclose that the first and second support sleeves are coupled only with rearward stiff portion of the integrally formed headrest after cooling.
Ishikawa ‘237 discloses the process for making a skin integrated hardness foamed product and skin (abs) with a head rest in which a soft foam body – 4a is on the head side and a hard foam body – 4b on the rear sided integrated with a film – 2 (paragraph [0014]) and further discloses supports (Fig. 7 paragraph [0009] stay – 91) with first and second support sleeves (Fig. 6 paragraph [0009] tongue piece – 113) and, moreover, are coupled only with the rearward stiff portion of the integrally formed headrest (Fig. 6 paragraph [0009] tongue piece – 123 serving as an injection port – 7 is provided on the skin piece – 12 at a position corresponding to the tongue piece – 113 – see position of insert – 9 corresponding to stay – 91 below – Fig. 6), after cooling (paragraph [0014] mold is removed to complete the desired headrest product).  
		 
	It would have been obvious to modify the combination of the embodiments of Ishikawa ‘341 and Busch with the teaching of Ishikawa ‘237 whereby  first and second support sleeves in the first mold of Ishikawa ‘341 are in the form as taught by Ishikawa ‘237 so that they are coupled only with the rearward stiff portion of the integrally formed headrest after cooling. This is inferred by the fact that a stiff portion provides more support for the supports.
			
    PNG
    media_image4.png
    776
    589
    media_image4.png
    Greyscale

	
3.	Claim 5 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Ishikawa (JP2002096341A with machine translation from IDS) in two different embodiments referred to as Ishikawa '341, of record, Busch (CA 1,281,866 C) and Ishikawa (JP2002120237A referred to as '237 with machine translation from IDS) as applied to claim 4 above, and further in view of Zhou (CN201646462U) with machine translation from IDS.
	Regarding Claim 5,  Ishikawa’341, Busch and Ishikawa ‘237 disclose all the limitations of Claim 4, however, they do not disclose the inserting of the first and second headrest supports into the first and second support sleeves, respectively,  to assemble the first and second headrest supports with the integrally formed headrest after the development of the integrally formed headrest removing the integrally formed headrest from the mold cavity.
	after developing of the integrally formed headrest, removing the integrally formed headrest from the mold cavity and 
inserting first and second headrest supports into the first and second support sleeves respectively, to assemble the first and second headrest supports with the integrally formed headrest.
Zhou discloses a headrest that has been integrally formed with support sleeves (Fig. 1 paragraph [0014] upper fixing seat – 4 lower fixing seats – 2) has first and second headrest supports that can be assembled with the integrally formed headrest (paragraph [0009] plastic core of the headrest and the metal frame of the headrest are fixedly connected by the upper fixing seat and lower fixing seat on both sides).
This would be an obvious improvement because the completed headrest forms an integral headrest core, which not only has good stability, but improves safety in the event of a strong collision (paragraph [0010]).

4.	Claim 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishikawa (JP2002096341A with machine translation from IDS)  referred to as Ishikawa '341, of record,  as applied to claim 19 above, and further in view of in view of Ishikawa (JP2002120237A with machine translation from IDS) referred to as Ishikawa '237 and Zhou (CN201646462U with machine translation from IDS).
	Regarding Claim 20, Ishikawa ‘341 discloses all the limitations of Claim 19 and further discloses 
placing first and second support sleeves in first mold prior to connecting the first and second molds  (Fig. 1 paragraph [0013] mold dividing surface – 10 around the cavity portions – 11 and 16 is provided with the mounting groove – 13 of the insert – 3…), the first and second support sleeves being coupled with the integrally formed headrest after cooling (Fig. 4 integrally form the foams – 6a, 6b the desired bare headrest is completed by removing the mold after cooling and solidifying) and
	inserting first and second headrest supports into the first and second support sleeves (Fig.1 paragraph [0014] core body – 32 is arranged in the cavity portion – 11 and the stay – 31 is projected to the outside of the mold (Fig. 4), respectively, to assembly the first and second headrest supports with the integrally formed headrest (Fig. 2 insert – 3 is in contact with and supports the film – 2 from the base side).
However, Ishikawa ‘341 does not disclose that the first and second support sleeves are coupled only with rearward stiff portion of the integrally formed headrest after cooling nor that the first and second support sleeves are inserted after the development of the integrally formed headrest and its removal. 
Ishikawa ‘237 discloses the process for making a skin integrated hardness foamed product and skin (abs) with a head rest in which a soft foam body – 4a is on the head side and a hard foam body – 4b on the rear sided integrated with a film – 2 (paragraph [0014]) and further discloses supports (Fig. 7 paragraph [0009] stay – 91) with first and second support sleeves (Fig. 6 paragraph [0009] tongue piece – 113) and, moreover, are coupled only with the rearward stiff portion of the integrally formed headrest (Fig. 6 paragraph [0009] tongue piece – 123 serving as an injection port – 7 is provided on the skin piece – 12 at a position corresponding to the tongue piece – 113 – see position of insert – 9 corresponding to stay – 91 below – Fig. 6), after cooling (paragraph [0014] mold is removed to complete the desired headrest product).  
		 
	It would have been obvious to modify the combination of the embodiments of Ishikawa ‘341 and Busch with the teaching of Ishikawa ‘237 whereby  first and second support sleeves in the first mold of Ishikawa ‘341 are in the form as taught by Ishikawa ‘237 so that they are coupled only with the rearward stiff portion of the integrally formed headrest after cooling. This is inferred by the fact that a stiff portion provides more support for the supports.
			
    PNG
    media_image4.png
    776
    589
    media_image4.png
    Greyscale


 	However, neither Ishikawa ‘341 or ‘237 disclose the inserting of the first and second headrest supports into the first and second support sleeves, respectively,  to assemble the first and second headrest supports with the integrally formed headrest after the development of the integrally formed headrest removing the integrally formed headrest from the mold cavity.
	after developing of the integrally formed headrest, removing the integrally formed headrest from the mold cavity and 
inserting first and second headrest supports into the first and second support sleeves respectively, to assemble the first and second headrest supports with the integrally formed headrest.
Zhou discloses a headrest that has been integrally formed with support sleeves (Fig. 1 paragraph [0014] upper fixing seat – 4 lower fixing seats – 2) has first and second headrest supports that can be assembled with the integrally formed headrest (paragraph [0009] plastic core of the headrest and the metal frame of the headrest are fixedly connected by the upper fixing seat and lower fixing seat on both sides).
This would be an obvious improvement because the completed headrest forms an integral headrest core, which not only has good stability, but improves safety in the event of a strong collision (paragraph [0010]).

5.	Claim 21 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishikawa (JP2002096341A, with machine translation from IDS)  as applied to claim 14 above, and further in view of Ishikawa (JP2002096341A) a second embodiment and Busch (CA 1,281,866 C).
	Regarding Claim 21, Ishikawa discloses all the limitations of claim 14,however, the one embodiment of Ishikawa discloses that the first and  second materials are injected into the mold cavity in a side-by-side manner (Fig.3) and not in a upper and lower end manner.
	Ishikawa in a different embodiment discloses a method of making an armrest (Fig. 8 paragraph [0018] applicable to naked foams for armrests that have no skin as an integrated foam product with different hardness. In this method, here initially a first material through the upper end to settle in the lower end of the mold cavity (Figs. 6, 7 paragraph [0024] foaming raw material – 5a ...is injected into the lower cavity portion  – 11 and through the hole of a perforated film – 24 film - 2). See figure 8 below:
			
    PNG
    media_image1.png
    519
    450
    media_image1.png
    Greyscale

		
	It would have been obvious to combine the embodiments Ishikawa because the upper/lower configuration allows the first material to be injected into the mold so that this material is foamed and given time to cure prior to the second material being injected to allow for some curing progress (paragraph [0024])
However, Ishikawa in both embodiments has a film dividing the different foaming materials with some possibility of the two materials directly in contact (paragraphs [0019] [[0024]) and does not disclose that the second material is injected through the upper end to settle over the first material. 
Busch discloses a process for the production moldings and cushions of different elasticity or hardness from at least two liquid foaming materials which are introduced into a mold cavity and left to react to form a molding having zones of different elasticity or hardness before removal (p. 2 ll. 5-13). 
Busch further discloses that this process comprises a first material with a first density into the mold cavity (Fig. 1 p. 2 ll. 9-11) through the upper end to settle in the lower end of the mold cavity (Fig. 1 p. 2 ll. 13-15 & p. 4 ll. 15-16) and 
Injecting a second material with a second density into the mold cavity through the upper end to settle over the first material (Fig. 2, 4  p. 3 ll. 15-25 said second mixture is so advanced in its expansion that by the time it contacts said first mixture, said second mixture already has a lower density than said first mixture) and to extend to the upper end of the mold cavity (Fig. 2, 3 p. 7 ll. 28-32 by means of two mixing heads – 20, 21, the reaction mixture forming the harder foam is introduced on the first reaction mixture already present in the side web regions – 13, 14 at the same time as the seat region 15 is being filled by the mixing heads – 18, 19). See Figures 1-3 below:

		
    PNG
    media_image2.png
    726
    1022
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiments of Ishikawa with Busch whereby a method of making a vehicle headrest restraint comprising a first and second molds with the injecting a first and second material with a first  and second density, respectively with an embodiment of an upper and lower end would also disclose that the first and second material would contact each other without any intervening film as taught by Busch. 
	This would be an advantageous process because the course of the process is made largely independent of the state of the first reaction mixture at the moment it is contacted by the second (p. 3 ll. 30-36).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742